Lewis, J.
Save as to an immaterial error in admitting hearsay testimony, the record discloses'nothing going to show that the trial was not in all respects fair and lawful; and, under the evidence, the accused has no good cause for complaining of the verdict finding him guilty of stabbing. Indeed, a conviction of assault with intent to murder would not have been unwarranted. Judgment affirmed.

All the Justices concurring.

Indictment for assault with intent to murder.' Before Judge Seabrook. Effingham superior court. November term, 1899.
R. W Sheppard and D..H Clark, for plaintiff in error. •
Livingston Kenan, solicitor-general, contra.